Name: Regulation (EU) 2016/867 of the European Central Bank of 18 May 2016 on the collection of granular credit and credit risk data (ECB/2016/13)
 Type: Regulation
 Subject Matter: economic analysis;  monetary economics;  financial institutions and credit;  national accounts;  information technology and data processing;  free movement of capital
 Date Published: nan

 1.6.2016 EN Official Journal of the European Union L 144/44 REGULATION (EU) 2016/867 OF THE EUROPEAN CENTRAL BANK of 18 May 2016 on the collection of granular credit and credit risk data (ECB/2016/13) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 127(2) and (5) thereof, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Articles 5.1 and 34.1 thereof, Having regard to Council Regulation (EC) No 2533/98 of 23 November 1998 concerning the collection of statistical information by the European Central Bank (1), and in particular Articles 5(1) and 6(4) thereof, Having regard to the opinion of the European Commission (2), Whereas: (1) Granular credit and credit risk data (hereinafter credit data) comprise detailed and individual information about instruments giving rise to credit risk for deposit-taking corporations, financial corporations other than deposit-taking corporations or asset management vehicles, which are all engaged in lending on a significant scale. Such detailed information is necessary for the performance of the tasks of the Eurosystem, the European System of Central Banks (ESCB) and the European Systemic Risk Board, including monetary policy analysis and monetary policy operations, risk management, financial stability surveillance and macroprudential policy and research. These data will also be useful for banking supervision purposes in the context of the Single Supervisory Mechanism (SSM). (2) Article 5.1 of the Statute of the European System of Central Banks and of the European Central Bank (hereinafter the Statute of the ESCB) specifies that the European Central Bank (ECB), assisted by the national central banks (NCBs) of the ESCB, collects the necessary statistical information, either from the competent national authorities or directly from economic agents, in order to carry out the tasks of the ESCB. Article 3 of Regulation (EC) No 2533/98 requires the ECB to specify the actual reporting population within the limits of the reference reporting population, and entitles it to fully or partly exempt specific classes of reporting agents from its statistical reporting requirements. (3) Credit data will substantially contribute to improving existing and developing new ESCB statistics, since it provides important breakdowns and details not available from currently used data sources, such as information on the structure and risk patterns of credit granted by the financial sector. For example, credit data will significantly contribute to increasing the quality of statistics on: (a) loans according to the size of corporations; a key feature for assessing and monitoring the provision of credit to small and medium-sized enterprises; (b) credit lines broken down by counterparty sector; (c) loans to non-financial corporations broken down by economic activity; (d) loans backed by real estate collateral; and (e) cross-border loans and related income as part of the balance of payments statistics of Member States whose currency is the euro. (4) The availability of credit data will improve the usability of the micro-level information currently collected on securities issues and holdings statistics, and contribute to monitoring and fostering financial integration and stability in the Union. Finally, credit data relating to branches that are resident outside the euro area, and whose head offices are resident in a reporting Member State are important for the performance of ESCB tasks, in particular for monetary policy analysis and financial stability tasks. In addition, the data can support macroprudential supervision tasks such as financial stability analyses, risk assessments and stress testing. Article 8(1)(d) and (4a) of Regulation (EC) No 2533/98 now specifically allow the use of statistical data collected under Article 5 of the Statute of the ESCB for supervisory purposes. (5) A comprehensive set of harmonised analytical credit data should minimise the reporting burden by increasing the stability of the reporting requirements over time. This is important because incorporating changes into the highly automated data processing systems of reporting agents can be very costly. The harmonised set of credit data will also provide greater detail, thus minimising the need for any additional requests addressed to reporting agents. (6) Decision ECB/2014/6 (3) sets out the procedure for developing a long-term framework for the collection of granular credit data based on harmonised ECB statistical reporting requirements. It aims to ensure the establishment of: (a) national granular credit datasets operated by all Eurosystem NCBs in accordance with common minimum standards; and (b) a common granular analytical credit database (hereinafter AnaCredit), shared between the Eurosystem members and comprising input data from all Member States whose currency is the euro. (7) Recommendation ECB/2014/7 (4) encourages NCBs of Member States whose currency is not the euro, but who are preparing to join the long-term framework, to apply the provisions of Decision ECB/2014/6. AnaCredit should be open, on a voluntary basis, to Member States outside the euro area, in particular those participating in the SSM, in order to broaden its geographical and data scope, and increase harmonisation across the Union. (8) While the preparatory measures under Decision ECB/2014/6 aimed to define a core group of harmonised granular credit data sets that are to be provided to the ECB by the NCBs in the long term, the outcome of the merits and costs procedure showed very strong user requirements underlining the need not just for a core group of data sets, but also for a comprehensive list of data attributes and measures that characterise the instruments that generate credit risk for the reporting population. In addition, the resulting improved harmonisation should increase the comparability of the data across countries and across institutions, thereby ensuring a higher data quality for analysis. (9) AnaCredit aims to provide, in combination with other statistical frameworks collecting granular information, an analytical view of reporting agents' credit risk regardless of the financial instrument, type of exposure or accounting classification. In this respect, the requirements laid down in this Regulation aim to ensure that reporting agents report a common set of harmonised information to NCBs. (10) AnaCredit should be established in stages, since the significant heterogeneity of the current credit data collection across participating countries can only be gradually harmonised. This step-by-step approach also takes into account the time needed for the reporting agents to comply with the various data requirements. Overall, the scope and content of the data to be collected during the different stages should be defined as early as possible, in order for all reporting agents to prepare for the use of a harmonised set of concepts and definitions. Hence, the Governing Council will take its decision on each subsequent stage at least two years prior to its implementation. With a view to minimising the costs and the workload for reporting agents, the provision of information on housing loans on the basis of sampling techniques will be explored at a subsequent stage. (11) While one of AnaCredit's key long-term objectives is to harmonise reporting requirements and implementation practices, the heterogeneity of current data collection practices requires the preservation of NCB discretion in certain areas, for example with regard to NCB decisions on derogations for small resident reporting agents. These areas of NCB discretion should be reassessed at each future stage in order to determine whether further harmonisation across participating countries can be achieved. (12) In terms of scope, the first stage of reporting under AnaCredit should include credit granted by credit institutions to legal entities. Deposit-taking corporations other than credit institutions, asset management vehicles and other financial corporations, all engaged in lending, as well as foreign subsidiaries of these entities, may be included in the actual reporting population in a subsequent stage. As regards instruments, the scope of granular reporting may be extended to derivatives, other accounts receivable, off-balance-sheet items (such as financial guarantees) and credit extended to persons other than legal persons, including to sole proprietors. No personal data, as defined by applicable data protection rules, should be collected in the first stage, including for multi-debtor credits involving natural persons as debtors, or when natural persons are affiliated to instruments reported to AnaCredit. Should the scope of reporting be extended to include such personal data in subsequent stages, the protection of the rights of natural persons with regard to the collection and processing of their personal data should be ensured. Moreover, subsequent stages may incorporate reporting requirements on a consolidated basis. Any extension of the reporting population should take into account the NCBs' right to grant derogations to small reporting agents, and should be adopted at least two years prior to its introduction to allow sufficient time for implementation by reporting agents and NCBs. (13) In preparing for future stages, an extension of the reporting population as well as an introduction of additional reporting requirements should be based on an analysis by the Statistics Committee of the ESCB (hereinafter the STC), taking into account the users' needs, reporting agents' and NCBs' estimated costs, market developments and the experience gained in preparing for the first stage. (14) The reporting obligations on credit data should be defined taking into account the principle of proportionality, to avoid imposing an undue reporting burden in particular on small reporting agents with limited total credit exposure. For the same reason, NCBs should have the right to grant derogations to small reporting agents. (15) With a view to ensuring efficient reporting and adequate interoperability with other existing or new reporting frameworks, NCBs should be allowed to collect the information to be transmitted to the ECB as a part of a broader national reporting framework and to extend the reporting of credit data beyond the scope outlined in this Regulation, for their own statutory purposes, in line with relevant national law. (16) To contribute to AnaCredit, NCBs should be allowed to use their own databases, data received from reporting agents and any other sources, including relevant reference databases. NCBs should have the discretion to decide whether they enter into cooperation arrangements with national statistical institutes (NSIs), or national competent authorities (NCAs) for the supervision of reporting agents, or any other national authorities, as long as the data provided meet the quality standards set out in this Regulation. Due to the different national arrangements currently in place, and in order to minimise the reporting burden under this Regulation, effective and efficient collaboration with NSIs, NCAs and other national authorities is encouraged. (17) The framework for the collection of credit data should be set up with a view to ensuring interoperability with central credit registers (CCRs) and other relevant credit data sets established by public sector entities, including databases on securities statistics as well as the ESCB Register of Institutions and Affiliates Dataset. (18) NCBs should be allowed to use the multi-purpose shared analytical granular credit data set to establish feedback loops with reporting agents or to enrich existing feedback loops and other information services from CCRs to reporting agents. These feedback loops will enhance the ESCB's contribution to the stability of the financial system in line with its statutory mandate according to Article 127(5) of the Treaty on the Functioning of the European Union. The feedback loops will provide reporting agents with a broader basis for their creditworthiness assessments, in particular with regard to cross-border debtors, and enable the harmonisation of definitions and data attributes throughout their lending practices. They will improve credit institutions' and other lenders' credit risk management. In particular, they will support credit institutions in avoiding undue reliance on external credit ratings for assessing creditworthiness. A feedback loop should follow best practices and ensure minimum data quality standards. The subset of analytical credit data that may be shared between NCBs, for the purposes of the feedback loops, should be defined taking into account the specific confidentiality level of the relevant data attributes and the corresponding confidentiality protection requirements, as well as the time needed for implementation. Further details on the scope and implementation of the feedback loops may be laid down in a separate legal act and NCBs may enter into Memoranda of Understanding, based on the applicable legal frameworks, regarding their respective cooperation in the feedback loops. While some NCBs that operate CCRs already share granular cross-border credit and credit risk data with each other on a bilateral basis (5), others may, for legal reasons, require a certain time period to implement cross-border information sharing in order to pass such data on to financial institutions reporting to them. The set-up and implementation of feedback loops should take into account national legal provisions on the handling of confidential statistical information. (19) For the purposes of this Regulation the standards for the protection and use of confidential statistical information as laid down in Articles 8 to 8c of Regulation (EC) No 2533/98 should apply. (20) Article 7(1) of Regulation (EC) No 2533/98 provides that the ECB has the power to impose sanctions on reporting agents that fail to comply with statistical reporting requirements defined or imposed in ECB regulations or decisions. This sanctioning power is independent of NCBs' right to sanction reporting agents who do not comply with statistical or other reporting obligations that apply to them under the respective national legal framework. (21) It is necessary to establish a procedure for making technical amendments to the annexes to this Regulation in an effective manner, provided they neither change the underlying conceptual framework nor affect the reporting burden on reporting agents in Member States. This procedure needs to allow the views of the ESCB Statistics Committee to be taken into account. (22) Article 5 of the Statute of the ESCB, together with Article 4(3) of the Treaty on European Union, implies an obligation to design and implement at national level all the measures that the Member States whose currency is not the euro consider appropriate: (a) for carrying out the collection of the statistical information needed to fulfil the ECB's statistical reporting requirements; and (b) for timely preparations in the field of statistics in order for such Member States to become Member States whose currency is the euro. (23) This Regulation should apply without prejudice to the collection of credit data under the legal framework of the SSM, HAS ADOPTED THIS REGULATION: Article 1 Definitions For the purposes of this Regulation: (1) reporting Member State means a Member State whose currency is the euro; Member States whose currency is not the euro may decide to become a reporting Member State by incorporating the provisions of this Regulation into their national law or otherwise imposing relevant reporting requirements in accordance with their national law; this may include, in particular, Member States that participate in the SSM via close cooperation in accordance with Article 7 of Council Regulation (EU) No 1024/2013 (6); (2) resident has the same meaning as defined in Article 1(4) of Regulation (EC) No 2533/98; (3) institutional unit has the same meaning as defined in paragraphs 2.12 and 2.13 of Annex A to Regulation (EU) No 549/2013 of the European Parliament and of the Council (7); (4) foreign branch means an institutional unit which is a legally dependent part of a legal entity resident in a different country to that where the legal entity is incorporated in accordance with the concept of a single branch referred to in Article 2(3) of Regulation (EC) No 2533/98; (5) legal entity means any entity which, under the national law to which it is subject, can acquire legal rights and obligations; (6) legal entity identifier (LEI) means an alphanumeric reference code in line with the ISO 17442 standard (8) assigned to a legal entity; (7) national identifier means a commonly used identification code which enables the unambiguous identification of a counterparty within its country of residency; (8) reporting agent means either a legal entity or a foreign branch that is resident in a reporting Member State and that is subject to the ECB's reporting requirements pursuant to this Regulation; (9) observed agent means an institutional unit whose activity as creditor or servicer is reported by the reporting agent. The observed agent is either: (a) the institutional unit resident in the same country as the reporting agent of which it forms part; or (b) a reporting agent's foreign branch, resident in a reporting Member State; or (c) a reporting agent's foreign branch, non-resident in a reporting Member State. (10) counterparty means an institutional unit that is a party to an instrument or has an affiliation with a party to an instrument; (11) creditor means the counterparty bearing the credit risk of an instrument, other than a protection provider; (12) debtor means the counterparty which has the unconditional obligation to make repayments arising under the instrument; (13) protection provider means the counterparty that grants protection against a contractually agreed negative credit event and that bears the credit risk of the negative credit event; (14) servicer means the counterparty responsible for the administrative and financial management of an instrument; (15) national central bank(s) or NCB(s) means the national central bank(s) of Member States of the European Union; (16) relevant NCB means the NCB of the reporting Member State in which the reporting agent is resident; (17) central credit register (CCR) means a credit register operated by an NCB that receives reports from, and provides support to lenders in the financial sector, by providing them with credit and credit risk information; (18) credit institution has the same meaning as defined in Article 4(1)(1) of Regulation (EU) No 575/2013 of the European Parliament and of the Council (9); (19) institution has the same meaning as defined in Article 4(1)(3) of Regulation (EU) No 575/2013; (20) asset has the same meaning as defined in paragraph 7.15 of Annex A to Regulation (EU) No 549/2013; (21) credit risk means the risk that a counterparty fails to make any payments that it is contractually obliged to make; (22) contract means a legally binding agreement between two or more parties under which one or multiple instruments are created; (23) instrument means any item specified in the data attribute type of instrument, as defined in Annex IV. (24) protection means an assurance or coverage against a negative credit event, by means of any item listed in the data attribute type of protection as defined in Annex IV; (25) commitment amount means the sum of the data attributes outstanding nominal amount and off-balance-sheet amount as defined in Annex IV; (26) on an individual basis means with reference to a single institutional unit, including institutional units that are part of a legal entity. Article 2 Implementation stages and first reporting 1. The multi-purpose shared analytical credit data set according to this Regulation shall be established in stages. The first stage shall start on 1 September 2018. The first monthly and quarterly transmission under this stage and pursuant to this Regulation shall start with data for 30 September 2018. 2. To ensure the appropriate identification of counterparties, NCBs shall transmit to the ECB a first set of the counterparty reference data, in accordance with Template 1 of Annex I, six months prior to the first transmission referred to in paragraph 1. 3. To allow for the necessary organisational and technical preparations for the transmission of the counterparty reference data referred to in paragraph 2, NCBs may require reporting agents to provide partial or complete counterparties reference data and credit data from 31 December 2017 onwards. Article 3 Actual reporting population 1. The actual reporting population shall consist of resident credit institutions and resident foreign branches of credit institutions, regardless of whether or not they are institutions supervised under Directive 2013/36/EU of the European Parliament and of the Council (10). 2. Reporting agents shall report credit data on an individual basis in accordance with Articles 4 and 6. 3. Reporting agents shall report to the relevant NCB. Article 4 Statistical reporting requirements 1. Reporting agents shall report credit data of the observed agent in accordance with Article 6 for the instruments satisfying the conditions defined in Article 5: (a) where at any reporting reference date within the reference period the instrument: (i) gives rise to credit risk for the observed agent, or (ii) is an asset of the observed agent, or (iii) is recognised under the relevant accounting standard used by the observed agent's legal entity and gave rise to credit risk for the observed agent in the past, or (iv) is serviced by the observed agent resident in a reporting Member State; and i. was granted to other institutional units of the same legal entity that the observed agent is part of, or ii. is held by a legal entity which is not a credit institution resident in a reporting Member State different to the observed agent; and (b) where at least one debtor is a legal entity or is part of a legal entity as defined in Article 1(5). 2. For a given reporting reference date, the reference period is the period that starts on the last reporting reference date of the quarter preceding the reporting reference date and ends on that given reporting reference date. Article 5 Reporting threshold 1. Credit data shall be reported for instruments specified in Article 4 where the debtor's commitment amount is equal to or larger than EUR 25 000 on any reporting reference date within the reference period. 2. The debtor's commitment amount, as referred to in paragraph 1, shall be calculated as the sum of the commitment amounts for all instruments of the debtor in relation to the observed agent on the basis of the scope of Article 4 and the instruments defined therein. Article 6 Statistical reporting requirements on an individual basis 1. Reporting agents shall report credit data on an individual basis in accordance with the templates in Annex I. 2. Reporting agents that are legal entities shall report in relation to all observed agents that are part of the legal entity. Reporting agents that are foreign branches shall report in relation to their own activity. 3. Subject to coordination between the relevant NCBs, if both a legal entity and its foreign branch are resident in reporting Member States, in order to avoid double reporting: (a) the relevant NCB of the legal entity may decide not to collect any, or to collect only part, of the data attributes listed in Template 1 of Annex I from the legal entity, when such instruments are held or serviced by the foreign branch; (b) the relevant NCB of the foreign branch may decide not to collect any, or to collect only part, of the data attributes listed in Template 2 of Annex I from the foreign branch. 4. The relevant NCB may decide not to collect information with regard to foreign branches that are not resident in a reporting Member State and that are part of a legal entity that is the reporting agent. Article 7 Specific statistical reporting requirements The statistical reporting requirements defined in Article 6 shall be reduced with regard to credit data satisfying specific criteria as outlined in Annex II. Article 8 General requirements for enhanced reporting 1. Reporting agents and their foreign branches that are not resident in a reporting Member State shall set up the necessary organisational structure and appropriate internal control mechanisms to ensure that the data that shall be reported on an individual basis under this Regulation, in accordance with Article 6, are duly processed and forwarded. 2. Foreign branches that are not resident in a reporting Member State are not reporting agents under this Regulation. Reporting agents shall ensure that such foreign branches implement arrangements, processes and mechanisms to ensure the proper implementation of the reporting requirements on an individual basis. 3. The statistical reporting requirements under this Regulation are without prejudice to any other current or future reporting requirements with regard to credit data in accordance with national law or other reporting frameworks. 4. NCBs may collect the information to be transmitted to the ECB as a part of a broader national reporting framework that complies with relevant Union or national law. These broader reporting frameworks may include information that serves other purposes besides statistical purposes, such as supervisory needs. 5. NCBs may obtain credit data from other sources. 6. The minimum requirements for harmonisation, completeness, level of detail and identification of counterparties, of credit data are set out in the templates in Annex I. Article 9 Identification of counterparties 1. For the purpose of reporting pursuant to this Regulation, reporting agents and NCBs shall identify counterparties using: (a) an LEI, where such an identifier has been assigned; or (b) if no LEI has been assigned, a national identifier, as further detailed in Annex IV. 2. NCBs may obtain any information related to the identification of counterparties as defined in Annex III through direct reporting by the reporting agents or through Memoranda of Understanding or similar arrangements with NSIs, NCAs and other national authorities. NCBs shall define the unique identifiers that are required for the proper identification of counterparties based on the scope of the information outlined in Annex III. Article 10 Access to and use of credit data 1. The ECB and NCBs shall use credit data reported under this Regulation to the extent and for the purposes defined in Regulation (EC) No 2533/98. Such data may be used, in particular, to establish and maintain a feedback loop in accordance with Article 11. 2. This Regulation is without prejudice to existing or future uses of credit data that are permitted or required under Union or national law, or Memoranda of Understanding, including cross-border exchanges. Article 11 Feedback loop to reporting agents 1. NCBs have the right to provide credit data, including data collected by another NCB, to reporting agents by establishing or enhancing feedback loops or other information services from CCRs to reporting agents. They may provide a subset of the credit data collected under this Regulation, in line with best practices and to the extent allowed by the applicable legal confidentiality regime. Reporting agents may use the data exclusively for managing credit risk and improving the quality of credit information available to them with regard to existing or prospective instruments. They shall not share the data with other parties, unless data sharing with service providers is strictly necessary for these purposes, and the data are used only in relation to the reporting agent and the reporting agent ensures appropriate confidentiality protection under a contractual agreement that excludes any other use of the data, and provides for the anonymisation of the data wherever possible and deletion of the data as soon as the purpose for which they have been shared has been achieved. Any further data transmission by the service provider, and any data sharing with commercial providers of credit data is forbidden. 2. NCBs shall define the scope of data to be provided, the procedure for providing data access and any additional restrictions on the use of such data, taking into account the national legal framework and any other constraints linked to the confidential nature of the information. 3. This Article does not give reporting agents any right to a feedback loop, or to receiving specific information from a feedback loop or other information services from CCRs to reporting agents. 4. NCBs have the right to deny access on a temporary basis for a reporting agent to specific credit data from a feedback loop where the reporting agent has not complied with its own statistical reporting obligations under this Regulation, in particular with regard to data quality and accuracy, and in cases where a reporting agent has not complied with its obligations set out in paragraph 1. 5. NCBs have the right to deny access to other NCBs to the granular credit data that they collect for the purposes of a feedback loop. NCBs have the right to require reciprocity as regards provision of granular credit data with any NCB that requests data from another NCB for the purposes of a feedback loop. Information on an institutional unit of a reporting agent established in a reporting Member State may always be used for feedback loops by the relevant NCB of the reporting agent, irrespective of where the institutional unit is resident. Article 12 Access by legal entities 1. Legal entities or parts of legal entities about which credit data have been reported are entitled to access such data at the relevant NCB. Furthermore, legal entities may request that reporting agents rectify incorrect data that relate to them. 2. NCBs may deny a legal entity or parts of legal entities access to the credit data reported in relation to them, only to the extent that: (a) such access would violate the legitimate confidentiality interests of the reporting agent, for example with regard to internal credit risk assessments, or of third parties, in particular, the legal entities about which credit data has been reported; or (b) the data has not been used to establish or enhance a feedback loop according to Article 11, and they are not required to grant access to such data under any other Union or national law. Article 13 Timeliness 1. Reporting agents shall report credit data as recorded on the following reporting reference dates: (a) for monthly transmissions, on the last day of each month; (b) for quarterly transmissions, on the last day of March, June, September and December. 2. NCBs shall decide when and how often they shall receive data from reporting agents in order to meet their reporting deadlines to the ECB, and shall inform the reporting agents accordingly. 3. NCBs shall inform reporting agents about the reporting obligations at least 18 months before the first reporting reference date for which such agents shall report data pursuant to this Regulation, without prejudice to any other reporting requirements in accordance with national law or other reporting frameworks. 4. For observed agents that are resident in a reporting Member State, NCBs shall transmit monthly credit data to the ECB by close of business on the 30th working day following the end of the month to which the data relate. 5. For observed agents that are resident in a reporting Member State, NCBs shall transmit quarterly credit data to the ECB by close of business on the 15th working day following the remittance dates defined in Article 3(1)(b) of Commission Implementing Regulation (EU) No 680/2014 (11). 6. For observed agents that are foreign branches not resident in a reporting Member State, NCBs shall transmit monthly credit data to the ECB by close of business on the 35th working day following the end of the month to which the data relate. 7. For observed agents that are foreign branches not resident in a reporting Member State, NCBs shall transmit quarterly credit data to the ECB by close of business on the 20th working day following the remittance dates defined in Article 3(1)(b) of Implementing Regulation (EU) No 680/2014. 8. NCBs shall transmit to the ECB the counterparty reference data for all counterparties in accordance with Section 1 of Template 1 of Annex I together with the first transmission of credit data. When a change occurs, NCBs shall update the data by no later than the transmission of credit data that is relevant for the first reporting reference date on or before which the change came into effect. Unless NCBs inform reporting agents that they have obtained updated counterparty reference data from other sources, reporting agents shall update such data by informing NCBs of any changes at the time requested by the relevant NCB, but no later than the date on which credit data is reported to the relevant NCB for the first reporting reference date following the date on which the change came into effect. Article 14 Minimum common standards and national reporting arrangements 1. Reporting agents shall comply with the statistical reporting requirements to which they are subject, in accordance with the minimum common standards for transmission, accuracy, accurate identification of counterparties and compliance with concepts and revisions as specified in Annex V. 2. NCBs shall define and implement the reporting arrangements to be followed by the reporting agents in accordance with this Regulation and with their national legal frameworks to the extent that they do not conflict with the provisions of this Regulation. NCBs shall ensure that these reporting arrangements: (a) provide the required statistical information; and (b) allow verification of the fact that the minimum standards for transmission, accuracy, compliance with concepts and revisions specified in Annex V have been fulfilled. 3. The NCBs may use information obtained from any other sources, in line with Article 8(5), for their transmission of credit data to the ECB, to the extent that the information meets the quality and timeliness standards that apply according to this Regulation to data collected from reporting agents. In particular, the minimum standards for transmission, accuracy and compliance with concepts and revisions specified in Annex V shall be fulfilled. Article 15 Mergers, divisions and reorganisations 1. In the event of a merger, division or reorganisation that could affect the fulfilment of their statistical obligations, the reporting agents concerned shall inform the relevant NCB of the procedures that are planned for fulfilling the statistical reporting requirements set out in this Regulation, as soon as the intention to implement the merger, division or reorganisation has been published and before it takes effect. 2. Without prejudice to the obligations set out in the previous paragraph, the relevant NCB may authorise the acquiring institution to fulfil its statistical reporting obligation through temporary procedures. This exemption from normal reporting procedures shall last no longer than six months from the date on which the merger, division or reorganisation took place. This exemption shall be without prejudice to the obligation for the acquiring institution to fulfil its reporting obligations in accordance with this Regulation. Article 16 Derogations and reduced reporting frequency 1. In order to ensure the proportionality of the reporting obligations established in this Regulation, the relevant NCB may grant derogations to small reporting agents, provided that the combined contribution of all reporting agents that are granted a derogation to the total outstanding amount of loans reported pursuant to Regulation (EU) No 1071/2013 of the European Central Bank (ECB/2013/33) (12) by all reporting agents resident in the reporting Member State does not exceed 2 %. The derogations may cover some or all reporting requirements defined in this Regulation. 2. In order to support the implementation of the reporting requirements, the relevant NCB may allow small reporting agents to report credit data relating to reporting reference dates prior to 1 January 2021 on a quarterly instead of a monthly basis, provided that the combined contribution of all agents reporting on a quarterly basis to the total outstanding amount of loans reported pursuant to Regulation (EU) No 1071/2013 by all reporting agents resident in the reporting Member State does not exceed 4 %, without prejudice to their reporting credit data under any other legal framework. 3. NCBs may grant derogations to reporting agents to the extent that the NCBs obtain data from other sources of the quality and timeliness required according to Article 14(3). 4. NCBs shall inform the following reporting agents of their reporting obligations in accordance with Article 13(3): (a) reporting agents that have been granted a derogation in line with paragraph 1; (b) reporting agents that may report data on a reduced reporting frequency in line with paragraph 2; (c) reporting agents that no longer fulfil the conditions for a derogation or reduced reporting frequency in line with paragraph (1) or (2). Article 17 Verification and compulsory collection and minimum quality standards The NCBs shall verify and, to the extent necessary, carry out the compulsory collection of the information that reporting agents are required to provide pursuant to this Regulation, without prejudice to the ECB's right to exercise these rights itself. In particular, the NCBs shall exercise this right when a reporting agent does not fulfil the minimum standards for transmission, accuracy, compliance with concepts and revisions specified in Annex V. Article 18 Sanctions The ECB may impose sanctions on reporting agents who fail to comply with the reporting obligations of this Regulation in accordance with Article 7(1) of Regulation (EC) No 2533/98. Reporting agents shall not be subject to sanctions insofar as they demonstrate that they are prevented from reporting the required information by the national law of a country where the branch on which they are required to report information is resident. The ECB's power to impose sanctions for non-compliance with the reporting obligations of this Regulation is independent of an NCB's right to sanction, in line with its national law, non-compliance with statistical or other reporting obligations that apply to reporting agents under the respective national legal framework in line with Article 8(3). Article 19 Transitional provision NCBs may postpone the first transmission to the ECB of credit data relating to reporting reference dates prior to 1 February 2019 provided that they transmit such data to the ECB no later than 31 March 2019. Article 20 Simplified amendment procedure Taking account of the views of the STC, the Executive Board may make technical amendments to the annexes to this Regulation, provided that such amendments neither change the underlying conceptual framework nor affect the reporting burden for the reporting agents. The Executive Board shall inform the Governing Council of any such amendment without undue delay. Article 21 Final provisions This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. It shall apply from 31 December 2017. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Frankfurt am Main, 18 May 2016. For the Governing Council of the ECB The President of the ECB Mario DRAGHI (1) OJ L 318, 27.11.1998, p. 8. (2) Commission Opinion of 7 August 2015 on the draft Regulation of the European Central Bank concerning the collection of granular credit and credit risk data (OJ C 261, 8.8.2015, p. 1). (3) Decision ECB/2014/6 of 24 February 2014 on the organisation of preparatory measures for the collection of granular credit data by the European System of Central Banks (OJ L 104, 8.4.2014, p. 72). (4) Recommendation of the European Central Bank of 24 February 2014 on the organisation of preparatory measures for the collection of granular credit data by the European System of Central Banks (ECB/2014/7) (OJ C 103, 8.4.2014, p. 1). (5) Memorandum of Understanding on the exchange of information among national central credit registers for the purpose of passing it on to reporting institutions. Available on the ECB's website at www.ecb.europa.eu. (6) Council Regulation (EU) No 1024/2013 of 15 October 2013 conferring specific tasks on the European Central Bank concerning policies relating to the prudential supervision of credit institutions (OJ L 287, 29.10.2013, p. 63). (7) Regulation (EU) No 549/2013 of the European Parliament and of the Council of 21 May 2013 on the European system of national and regional accounts in the European Union (OJ L 174, 26.6.2013, p. 1). (8) Available on the International Organisation for Standardisation's (ISO) website at www.iso.org. (9) Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 June 2013 on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (OJ L 176, 27.6.2013, p. 1). (10) Directive 2013/36/EU of the European Parliament and of the Council of 26 June 2013 on access to the activity of credit institutions and the prudential supervision of credit institutions and investment firms, amending Directive 2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC (OJ L 176, 27.6.2013, p. 338). (11) Commission Implementing Regulation (EU) No 680/2014 of 16 April 2014 laying down implementing technical standards with regard to supervisory reporting of institutions according to Regulation (EU) No 575/2013 of the European Parliament and of the Council (OJ L 191, 28.6.2014, p. 1). (12) Regulation (EU) No 1071/2013 of the European Central Bank of 24 September 2013 concerning the balance sheet of the monetary financial institutions sector (ECB/2013/33) (OJ L 297, 7.11.2013, p. 1). ANNEX I Data to report and templates 1. The data to be reported under this Regulation refers to multiple elements, e.g. creditors, debtors, instruments, protection, etc. that are interconnected. For example, one debtor may be granted multiple loans or a single protection might secure multiple instruments. A data set for reporting the specific information for each of these elements is set out in this Annex. 2. The information for each data set refers to a single element, e.g. instrument, or to the combination of several elements, e.g. instrument-protection, thereby establishing the level of granularity to be provided for each data set. The data sets are organised into two templates. 3. The reporting requirements for the data attributes included in each template are set out in Annexes II and III. 4. The data attributes included in each template are defined in Annex IV. 5. Amounts are reported in units of euro. Foreign currency amounts should be converted into euro at the respective European Central Bank (ECB) euro foreign exchange reference rates, i.e. the mid-rate on the reporting reference date. Template 1 1. Counterparty reference data 1.1 The level of granularity for the counterparty reference data is the counterparty. Each record is uniquely identified by the combination of the following data attributes: (a) reporting agent identifier; and (b) counterparty identifier. 1.2 Each counterparty identifier must be unique for each counterparty reported by the same reporting agent and each counterparty must always be identified by the reporting agent using its unique counterparty identifier. This identifier must not be reused by the same reporting agent at any point in time to identify a different counterparty. NCBs may require reporting agents to use counterparty identifiers as specified by the relevant NCB. 1.3 The counterparties to be registered are all institutional units which are legal entities or form part of legal entities and are linked to instruments reported pursuant to Articles 4 and 5 or provide protection to secure such instruments. Specifically, the counterparties to be registered are: (a) creditors; (b) debtors; (c) protection providers; (d) originators; (e) servicers; (f) head offices of undertakings; (g) immediate parent undertakings and (h) ultimate parent undertakings. A single entity may be the counterparty in relation to several instruments or take different roles as a counterparty for the same instrument. However, each counterparty should only be registered once. 1.4 The information required for each type of counterparty is indicated in Annex III. 1.5 The counterparty data describes the characteristics of the counterparty. 1.6 In the case of natural persons being affiliated with instruments reported to AnaCredit, no record for the natural persons must be reported. 1.7 The records must be reported no later than the monthly transmission of credit data relevant for the reporting reference date on which the counterparty entered into a contract registered in AnaCredit. If a change takes place, the records must be updated no later than the monthly transmission of credit data for the reporting reference date on which the change came into effect. 2. Instrument data 2.1 The level of granularity for the instrument data is the instrument. Each record is uniquely identified by the combination of the following data attributes: (a) reporting agent identifier; (b) observed agent identifier; (c) contract identifier; and (d) instrument identifier. 2.2 Each contract identifier must be unique for each contract that generates credit risk for the same observed agent. This identifier must not be reused at any point in time to identify a different contract with the same observed agent. Each instrument identifier must be unique for each contract, i.e. all instruments embedded in a single contract are to be assigned a different instrument identifier, and these must not be reused at any point in time to identify a different instrument within the contract. 2.3 The instrument data registers any instrument that exists under a contract between the observed agent and the counterparties, including all instruments between institutional units within the same legal entity. 2.4 The instrument data describes the features of the instrument, which rarely change over time. 2.5 The records must be reported no later than the monthly transmission of credit data relevant for the reporting reference date on which the instrument is registered in AnaCredit. If a change takes place, the records must be updated no later than the monthly transmission of credit data for the reporting reference date on or before which the change came into effect. 3. Financial data 3.1 The level of granularity for the financial data is the instrument. Each record is uniquely identified by the combination of the following data attributes: (a) reporting agent identifier; (b) observed agent identifier; (c) contract identifier and (d) instrument identifier. 3.2 The financial data describes the instrument's financial development. 3.3 Any drawn amount of an instrument must be registered in the data attribute outstanding nominal amount. Any committed undrawn amount of an instrument must be registered in the data attribute off-balance-sheet amount. 3.4 The records must be reported on a monthly basis. 4. Counterparty-instrument data 4.1 The level of granularity for the counterparty-instrument data is the counterparty-instrument combination and each record is uniquely identified by the combination of the following data attributes: (a) reporting agent identifier; (b) observed agent identifier; (c) counterparty identifier; (d) contract identifier; (e) instrument identifier; and (f) counterparty role. 4.2 The counterparty-instrument data describes the role of all counterparties in each instrument. 4.3 In the case of natural persons being affiliated with instruments reported to AnaCredit, no record for the natural persons must be reported. 4.4 The records must be reported no later than the monthly transmission of credit data relevant for the reporting reference date on or before which the instrument was registered in AnaCredit. If a change takes place, the records must be updated no later than the date of the monthly transmission of credit data that is relevant for the reporting reference date on or before which the change came into effect. 5. Joint liabilities data 5.1 The level of granularity for the joint liabilities data is the counterparty-instrument combination. Each record is uniquely identified by the combination of the data attributes: (a) reporting agent identifier; (b) observed agent identifier; (c) counterparty identifier; (d) contract identifier; and (e) instrument identifier. 5.2 These data register the joint liability amount of the instrument that corresponds to each debtor that is jointly liable in relation to a single instrument. 5.3 In the case of natural persons being affiliated with instruments reported to AnaCredit, no record for the natural persons must be reported. 5.4 The records must be reported on a monthly basis. Data set Data attribute 1. Counterparty reference data Reporting agent identifier Counterparty identifier Legal Entity Identifier (LEI) National identifier Head office undertaking identifier Immediate parent undertaking identifier Ultimate parent undertaking identifier Name Address: street Address: city/town/village Address: county/administrative division Address: postal code Address: country Legal form Institutional sector Economic activity Status of legal proceedings Date of initiation of legal proceedings Enterprise size Date of enterprise size Number of employees Balance sheet total Annual turnover Accounting standard 2. Instrument data Reporting agent identifier Observed agent identifier Contract identifier Instrument identifier Type of instrument Amortisation type Currency Fiduciary instrument Inception date End date of interest-only period Interest rate cap Interest rate floor Interest rate reset frequency Interest rate spread/margin Interest rate type Legal final maturity date Commitment amount at inception Payment frequency Project finance loan Purpose Recourse Reference rate Settlement date Subordinated debt Syndicated contract identifier Repayment rights Fair value changes due to changes in credit risk before purchase 3. Financial data Reporting agent identifier Observed agent identifier Contract identifier Instrument identifier Interest rate Next interest rate reset date Default status of the instrument Date of the default status of the instrument Transferred amount Arrears for the instrument Date of past due for the instrument Type of securitisation Outstanding nominal amount Accrued interest Off-balance-sheet amount 4. Counterparty-instrument data Reporting agent identifier Observed agent identifier Counterparty identifier Contract identifier Instrument identifier Counterparty role 5. Joint liabilities data Reporting agent identifier Observed agent identifier Counterparty identifier Contract identifier Instrument identifier Joint liability amount Template 2 6. Accounting data 6.1 The level of granularity for the accounting data is the instrument. Each record is uniquely identified by the combination of the following data attributes: (a) reporting agent identifier; (b) observed agent identifier; (c) contract identifier; and (d) instrument identifier. 6.2 These data describe the development of the instrument in accordance with the relevant accounting standards of the observed agent's legal entity. If the reporting agent is subject to Regulation (EU) 2015/534 of the European Central Bank (ECB/2015/13) (1), the data is recorded in accordance with the accounting standard  International Financial Reporting Standards (IFRS) or national generally accepted accounting principles (GAAP)  applied to fulfil the requirements under Regulation (EU) 2015/534 (ECB/2015/13) by the observed agent's legal entity. 6.3 The records must be reported on a quarterly basis. 7. Protection received data 7.1 The level of granularity for the protection received data is the protection received. Each record is uniquely identified by the combination of the following data attributes: (a) reporting agent identifier; (b) observed agent identifier; and (c) protection identifier. 7.2 Reporting agents should report any protection received as security for the repayment of any instrument(s) reported in the instrument data regardless of the protection's eligibility for credit risk mitigation in accordance with Regulation (EU) No 575/2013. 7.3 These data describe the protection received. 7.4 The records must be reported no later than the monthly transmission of credit data relevant for the reporting reference date on or before which the protection was received as security for the repayment of any instrument reported in AnaCredit. If a change takes place, the records must be updated no later than the quarterly transmission of credit data relevant for the reporting reference date on or before which the change came into effect. 8. Instrument-protection received data 8.1 The level of granularity for the instrument-protection received data is the instrument-protection received combination. Each record is uniquely identified by the combination of the following data attributes: (a) reporting agent identifier; (b) observed agent identifier; (c) contract identifier; (d) instrument identifier; and (e) protection identifier. 8.2 These data describe all the protection received in relation to the instrument that the protection is securing. 8.3 The records must be reported on a monthly basis. 9. Counterparty risk data 9.1 The level of granularity for the counterparty risk data is the counterparty. Each record is uniquely identified by the combination of the following data attributes: (a) reporting agent identifier; (b) observed agent identifier; and (c) counterparty identifier. 9.2 The data allows the assessment of the counterparty's' credit risk. 9.3 This information is required only for debtors and protection providers. 9.4 In the case of natural persons being affiliated with instruments reported to AnaCredit, no record for the natural persons must be reported. 9.5 The records must be reported on a monthly basis. 9.6 The relevant NCB may decide to collect the counterparty risk data on a quarterly basis. 10. Counterparty default data 10.1 The level of granularity for the counterparty default data is the counterparty. Each record is uniquely identified by the combination of the following data attributes: (a) reporting agent identifier; (b) observed agent identifier; and (c) counterparty identifier. 10.2 These data allow the identification of counterparties in default without undue delay. 10.3 This information is required only for debtors and protection providers. 10.4 In the case of natural persons being affiliated with instruments reported to AnaCredit, no record for the natural persons must be reported. 10.5 The records must be reported on a monthly basis. Data Data attribute 6. Accounting data Reporting agent identifier Observed agent identifier Contract identifier Instrument identifier Accounting classification of instruments Balance sheet recognition Accumulated write-offs Accumulated impairment amount Type of impairment Impairment assessment method Sources of encumbrance Accumulated changes in fair value due to credit risk Performing status of the instrument Date of the performing status of the instrument Provisions associated with off-balance-sheet exposures Status of forbearance and renegotiation Date of the forbearance and renegotiation status Cumulative recoveries since default Prudential portfolio Carrying amount 7. Protection received data Reporting agent identifier Observed agent identifier Protection identifier Protection provider identifier Type of protection Protection value Type of protection value Protection valuation approach Real estate collateral location Date of protection value Maturity date of the protection Original protection value Date of original protection value 8. Instrument-protection received data Reporting agent identifier Observed agent identifier Contract identifier Instrument identifier Protection identifier Protection allocated value Third party priority claims against the protection 9. Counter-party risk data Reporting agent identifier Observed agent identifier Counterparty identifier Probability of default 10. Counterparty default data Reporting agent identifier Observed agent identifier Counterparty identifier Default status of the counterparty Date of the default status of the counterparty (1) Regulation (EU) 2015/534 of the European Central Bank of 17 March 2015 on reporting of supervisory financial information (ECB/2015/13) (OJ L 86, 31.3.2015, p. 13). ANNEX II Specific statistical reporting requirements In accordance with Article 7, the statistical reporting requirements defined in Article 6 must be reduced if specific conditions apply. The following four cases describe the specific conditions for which the full dataset of credit data is not required. 1. Observed agents that are not resident in a reporting Member State Instruments for which the observed agent is a foreign branch that is not resident in a reporting Member State. 2. Observed agents not subject to capital requirements Instruments for which the observed agent: (a) is not an institution supervised under Regulation (EU) No 575/2013; or (b) is a foreign branch of an entity not supervised under Regulation (EU) No 575/2013. 3. Fully derecognised instruments being serviced Instruments that are: (a) derecognised; and (b) being serviced. 4. Instruments originating prior to 1 September 2018 Instruments with an inception date prior to 1 September 2018. Table 1 specifies the reporting requirements for each data attribute in each of the four cases, using the following classifications: (a) N: subject to individual arrangements, the relevant NCBs may decide not to collect this information from individual reporting agents. (b) X: information not required to be reported. Where no classification is provided, the information is required to be reported. Where data is covered by more than one description in Table 1, the least onerous reporting requirement applies. Table 1 Specific statistical reporting requirements 1. Observed agents that are not resident in a reporting Member State 2. Observed agents not subject to capital requirements 3. Fully derecognised instruments being serviced 4. Instruments originating prior to 1 September 2018 Project finance loan N Inception date N Interest rate type N Interest rate reset frequency N End date of interest-only period N N Reference rate N Interest rate spread/margin N Interest rate cap N N Interest rate floor N N Amortisation type N N Payment frequency N N Fair value changes due to changes in credit risk before purchase N N Next interest rate reset date N Default status of the instrument N Date of the default status of the instrument N Accrued interest N Accounting classification of instruments X Sources of encumbrance N X Accumulated write-offs X Accumulated impairment amount X Type of impairment X Impairment assessment method X Accumulated changes in fair value due to credit risk X Performing status of the instrument N Date of the performing status of the instrument N Provisions associated to off-balance-sheet exposures X Date of the forbearance and renegotiation status N Prudential portfolio X X Carrying amount X Original protection value N Date of original protection value N Probability of default N N Default status of the counterparty N N Date of the default status of the counterparty N N ANNEX III Counterparty reference data Tables 2 and 3 specify the reporting requirements for each data attribute in the counterparty reference data described in Template 1 of Annex I. Table 2 specifies the requirements for counterparties resident in a reporting Member State while Table 3 specifies the requirements for counterparties not resident in a reporting Member State. The following classification of requirements is used: (a) N: subject to individual arrangements, the relevant NCBs may decide not to collect this information from individual reporting agents; (b) X: information not required to be reported. Where no classification is provided, the information is required to be reported. Where data is covered by more than one description in Table 2 or 3, the most onerous reporting requirement must apply. Table 2 Specific counterparty reference data reporting requirements for counterparties resident in a reporting Member State 1. Reporting agent 2. Observed agent 3. Creditor 4. Debtor  All instruments originated prior to 1 September 2018 5. Debtor  At least one instrument originated at or after 1 September 2018 6. Protection provider 7. Head office undertaking 8. Immediate parent undertaking 9. Ultimate parent undertaking 10. Originator 11. Servicer Counterparty reference data Counterparty identifier Legal Entity Identifier (LEI) N N N N N N N N N National identifier N N N N N N N N N Head office undertaking identifier X X X N N X X X X X Immediate parent undertaking identifier X X X N N X X X X X Ultimate parent undertaking identifier X X X N N X X X X X Name Address: street N Address: city/town/village N Address: county/administrative division N Address: postal code N Address: country N Legal form N Institutional sector N Economic activity X X N N N N Status of legal proceedings X X X N N N N N N N Date of initiation of legal proceedings X X X N N N N N N N Enterprise size X X X N N N N N N N Date of enterprise size X X X N N N N N N N Number of employees X X X N N N N N N X Balance sheet total X X X N N N N N N X Annual turnover X X X N N N N N N X Accounting standard X X X X X X X X X X Table 3 Specific counterparty reference data reporting requirements for counterparties not resident in a reporting Member State 1. Reporting agent 2. Observed agent 3. Creditor 4. Debtor  All instruments originated prior to 1 September 2018 5. Debtor  At least one instrument originated at or after 1 September 2018 6. Protection provider 7. Head office undertaking 8. Immediate parent undertaking 9. Ultimate parent undertaking of the debtor 10. Originator 11. Servicer Counterparty reference data Counterparty identifier NA Legal Entity Identifier (LEI) NA N N N N N N N N N National identifier NA N N N N N N N N N N Head office undertaking identifier NA X X X X X X X X X X Immediate parent undertaking identifier NA X X X X X X X X X X Ultimate parent undertaking identifier NA X X X X X X X X X X Name NA Address: street NA N Address: city/town/village NA N Address: county/administrative division NA X X X X X X X X X X Address: postal code NA N Address: country NA N Legal form NA N Institutional sector NA N Economic activity NA X N N N N N N N N N Status of legal proceedings NA X X X N N X X X X X Date of initiation of legal proceedings NA X X X N N X X X X X Enterprise size NA X X X N N X X X X X Date of enterprise size NA X X X X X X X X X X Number of employees NA X X X X X X X X X X Balance sheet total NA X X X X X X X X X X Annual turnover NA X X X X X X X X X X Accounting standard NA X X X X X X X X X X ANNEX IV Data attributes, definitions and values This table provides detailed standard descriptions and definitions of the data attributes specified in Annexes I to III. It also provides the values to be reported for the data attributes, including descriptions of the values. NCBs are responsible for transposing the data attributes and values into equivalent data attributes and values applicable at the national level. Term Type of term Definition Counterparty identifier Data attribute An identifier applied by the reporting agent to uniquely identify each counterparty. Each counterparty must have one counterparty identifier. This value will not change over time and cannot be used as the counterparty identifier for any other counterparty. Alphanumeric Value A code consisting of alphabetical and numerical symbols. Reporting agent identifier Data attribute Counterparty identifier for the reporting agent. Alphanumeric Value A code consisting of alphabetical and numerical symbols. Observed agent identifier Data attribute Counterparty identifier for the observed agent. Alphanumeric Value A code consisting of alphabetical and numerical symbols. Contract identifier Data attribute An identifier applied by the reporting agent to uniquely identify each contract. Each contract must have one contract identifier. This value will not change over time and cannot be used as the contract identifier for any other contract. Alphanumeric Value A code consisting of alphabetical and numerical symbols. Instrument identifier Data attribute An identifier applied by the reporting agent to uniquely identify each instrument under a single contract. Each instrument must have one instrument identifier. This value will not change over time and cannot be used as the instrument identifier for any other instrument under the same contract. Alphanumeric Value A code consisting of alphabetical and numerical symbols. Protection identifier Data attribute An identifier applied by the reporting agent to uniquely identify each protection used to secure the instrument. Each protection must have one protection identifier. This value will not change over time and cannot be used as the protection identifier for any other protection. Alphanumeric Value A code consisting of alphabetical and numerical symbols. Protection provider identifier Data attribute Counterparty identifier for the protection provider. If the protection provider is not a legal entity, the protection provider identifier is not required to be reported. Alphanumeric Value A code consisting of alphabetical and numerical symbols. Counterparty reference data Legal entity identifier (LEI) Data attribute A legal entity identifier of the counterparty assigned in accordance with the International Organisation for Standardisation's (ISO) 17442 standard. Alphanumeric Value A code consisting of alphabetical and numerical symbols. National identifier Data attribute A commonly used identification code which enables the unambiguous identification of a counterparty or of the legal entity of which the counterparty forms part within its country of residency. For a counterparty which is a foreign branch, the national identifier refers to the foreign branch. For a counterparty which is not a foreign branch, the national identifier refers to the legal entity of which the counterparty forms part. Alphanumeric Value A code consisting of alphabetical and numerical symbols. Head office undertaking identifier Data attribute Counterparty identifier for the legal entity of which the foreign branch is a legally dependent part. This information is only to be reported for counterparties that are foreign branches. Alphanumeric Value A code consisting of alphabetical and numerical symbols. Immediate parent undertaking identifier Data attribute Counterparty identifier for the legal entity which is the immediate parent undertaking of the counterparty. If the counterparty has no parent undertaking, the counterparty identifier for the counterparty itself is to be reported. Parent undertaking has the same meaning as defined in Article 4(1)(15)(a) of Regulation (EU) No 575/2013. Alphanumeric Value A code consisting of alphabetical and numerical symbols. Ultimate parent undertaking identifier Data attribute Counterparty identifier for the legal entity which is the ultimate parent undertaking of the counterparty. This ultimate parent undertaking has no parent undertaking. If the counterparty has no parent undertaking, the counterparty identifier for the counterparty itself is to be reported. Parent undertaking has the same meaning as defined in Article 4(1)(15)(a) of Regulation (EU) No 575/2013. Alphanumeric Value A code consisting of alphabetical and numerical symbols. Name Data attribute Full legal name of the counterparty. String of characters Value A finite sequence of characters. Address: street Data attribute Counterparty's street address, including the street number. String of characters Value A finite sequence of characters. Address: city/town/village Data attribute Counterparty's city, town or village. String of characters Value A finite sequence of characters. Address: postal code Data attribute Counterparty's postal code. Alphanumeric Value A code consisting of alphabetical and numerical symbols. Address: county/administrative division Data attribute County or similar administrative division of counterparties resident in European Union Member States. String of characters Value NUTS 3 regions Address: country Data attribute Counterparty's country. ISO 3166-1 alpha-2 codes Value ISO 3166-1 alpha-2 code of the country. Legal form Data attribute Type of business entity as defined in the national legal system. String of characters Value A finite sequence of characters. Institutional sector Data attribute Institutional sectors in accordance with Regulation (EU) No 549/2013, Regulation (EU) No 575/2013 and Regulation (EU) No 1075/2013 of the European Central Bank (ECB/2013/40) (1). Non-financial corporations Value Non-financial corporations as defined in paragraphs 2.45 to 2.50 of Annex A to Regulation (EU) No 549/2013. Central Bank Value Central banks as defined in paragraphs 2.72 to 2.74 of Annex A to Regulation (EU) No 549/2013. Credit institutions Value Credit institutions as defined in Article 4(1)(1) of Regulation (EU) No 575/2013. Deposit-taking corporations other than credit institutions Value Deposit-taking corporations other than credit institutions as defined in Article 1(a)(2)(a)(ii) of Regulation (EU) No 1071/2013 (ECB/2013/33). Money market funds (MMF) Value Money market funds (MMF) as defined in Article 2 of Regulation (EU) No 1071/2013 (ECB/2013/33). Non-MMF investment funds Value Non-MMF investment funds as defined in paragraphs 2.82 to 2.85 of Annex A to Regulation (EU) No 549/2013. Financial vehicle corporations (FVCs) engaged in securitisation transactions Value FVCs engaged in securitisation transactions, as defined in Article 1(1) and (2) of Regulation (EU) No 1075/2013 (ECB/2013/40). Other financial intermediaries, except insurance corporations, pension funds and financial vehicle corporations engaged in securitisation transactions Value Other financial intermediaries, except insurance corporations and pension funds, as defined in paragraph 2.86 of Annex A to Regulation (EU) No 549/2013 and excluding FVCs engaged in securitisation transactions, as defined in Article 1(1) and (2) of Regulation (EU) No 1075/2013 (ECB/2013/40). Financial auxiliaries Value Financial auxiliaries as defined in paragraph 2.63 of Annex A to Regulation (EU) No 549/2013. Captive financial institutions and money lenders Value Captive financial institutions and money lenders as defined in paragraphs 2.98 to 2.99 of Annex A to Regulation (EU) No 549/2013. Insurance corporations Value Insurance corporations as defined in paragraphs 2.100 to 2.104 of Annex A to Regulation (EU) No 549/2013. Pension funds Value Pension funds as defined in paragraphs 2.105 to 2.110 of Annex A to Regulation (EU) No 549/2013. Central government Value Central government as defined in paragraph 2.114 of Annex A to Regulation (EU) No 549/2013. State government Value State government as defined in paragraph 2.115 of Annex A to Regulation (EU) No 549/2013. Local government Value Local government as defined in paragraph 2.116 of Annex A to Regulation (EU) No 549/2013. Social security funds Value Social security funds as defined in paragraph 2.117 of Annex A to Regulation (EU) No 549/2013. Non-profit institutions serving households Value Non-profit institutions serving households, as defined in paragraphs 2.129 to 2.130 of Annex A to Regulation (EU) No 549/2013. Economic activity Data attribute Classification of counterparties according to their economic activities, in accordance with the NACE revision 2 statistical classification as laid down in Regulation (EC) No 1893/2006 of the European Parliament and of the Council (2). NACE code Value A level two, three or four NACE code in accordance with Regulation (EC) No 1893/2006. Status of legal proceedings Data attribute Categories describing a counterparty's legal status in relation to its solvency based on the national legal framework. The NCB should transpose these values into the national legal framework. In due course, a reference table should be prepared by each NCB to facilitate the interpretation and comparison of these values across countries. No legal actions taken Value Legal actions have not been taken concerning the solvency or indebtedness of a counterparty. Under judicial administration, receivership or similar measures Value Any proceeding involving the intervention of a judicial body or similar aimed at reaching a refinancing agreement among the creditors, with the exception of any bankruptcy or insolvency proceedings. Bankruptcy/insolvency Value Collective and binding bankruptcy or insolvency proceedings under judicial control, which entail the partial or total divestment of a counterparty and the appointment of a liquidator. Other legal measures Value Legal measures other than those already specified including bilateral legal measures between the reporting agent and the counterparty. Date of initiation of legal proceedings Data attribute The date on which the legal proceedings, as reported under the attribute status of legal proceedings, were initiated. This date should be the most recent relevant date prior to the reporting date and should only be reported if the data attribute Status of legal proceedings has a value other than No legal actions taken. Date Value Defined as dd/mm/yyyy. Enterprise size Data attribute Classification of enterprises by size, in accordance with the Annex to Commission Recommendation 2003/361/EC (3). Large enterprise Value Enterprise not qualifying as a micro, small or medium-sized enterprise (SME), in accordance with the Annex to Recommendation 2003/361/EC. Medium enterprise Value Enterprise qualifying as an SME, but not as a small enterprise or as a microenterprise, in accordance with the Annex to Recommendation 2003/361/EC. Small enterprise Value Enterprise qualifying as a small enterprise, in accordance with the Annex to Recommendation 2003/361/EC. Microenterprise Value Enterprise qualifying as a microenterprise in accordance with the Annex to Recommendation 2003/361/EC. Date of enterprise size Data attribute The date to which the value provided in the enterprise size refers. This is the date of the latest data used to classify or review the classification of the enterprise. Date Value Defined as dd/mm/yyyy. Number of employees Data attribute Number of employees working for the counterparty, in accordance with Article 5 of the Annex to Recommendation 2003/361/EC. Numeric Value Non-negative number. Balance sheet total Data attribute Carrying value of the counterparty's total assets in accordance with Regulation (EU) No 549/2013. Numeric Value Amount in euro. Foreign currency amounts should be converted into euro at the respective ECB euro foreign exchange reference rates (i.e. the mid-rate) on the reporting reference date. Annual turnover Data attribute Annual sales volume net of all discounts and sales taxes of the counterparty in accordance with Recommendation 2003/361/EC. Equivalent to the concept of total annual sales in Article 153(4) of Regulation (EU) No 575/2013. Numeric Value Amount in euro. Foreign currency amounts should be converted into euro at the respective ECB euro foreign exchange reference rates (i.e. the mid-rate) on the reporting reference date. Accounting standard Data attribute Accounting standard used by the observed agent's legal entity. If the reporting agent is subject to Regulation (EU) 2015/534 (ECB/2015/13), the data is recorded in accordance with the accounting standard  International Financial Reporting Standards (IFRS) or national generally accepted accounting principles (GAAP)  applied to fulfil the requirements under Regulation (EU) 2015/534 (ECB/2015/13) by the observed agent's legal entity. IFRS Value IFRS, as applicable under Regulation (EC) No 1606/2002 of the European Parliament and of the Council (4). National GAAP consistent with IFRS Value National accounting frameworks developed under Council Directive 86/635/EEC (5) applying IFRS criteria for the instruments. National GAAP not consistent with IFRS Value National accounting frameworks developed under Council Directive 86/635/EEC not applying IFRS criteria for the instruments. Counterparty risk data Probability of default Data attribute The counterparty's probability of default over one year, determined in accordance with Articles 160, 163, 179 and 180 of Regulation (EU) No 575/2013. Numeric Value A number from 0 to 1. Counterparty default data Default status of the counterparty Data attribute Identification of the default status of the counterparty. Categories describing the motives for which the counterparty can be in default in accordance with Article 178 of Regulation (EU) No 575/2013. Not in default Value Counterparty not in default in accordance with Regulation (EU) No 575/2013. Default because unlikely to pay Value Counterparty in default because it is considered unlikely to pay in accordance with Regulation (EU) No 575/2013. Default because more than 90/180 days past due Value Counterparty in default because any debt is more than 90/180 days past due in accordance with Regulation (EU) No 575/2013. Default because both unlikely to pay and more than 90/180 days past due Value Counterparty in default both because the counterparty is considered unlikely to pay and because any debt is more than 90/180 days past due in accordance with Regulation (EU) No 575/2013. Date of the default status of the counterparty Data attribute The date on which the default status, as reported in the data attribute Default status of the counterparty, is considered to have arisen. Date Value Defined as dd/mm/yyyy. Instrument data Type of instrument Data attribute Classification of the instrument according to the type of contractual terms agreed between the parties. Deposits other than reverse repurchase agreements Value Deposits as defined in paragraph 5.79 of Annex A to Regulation (EU) No 549/2013 other than reverse repurchase agreements. Overdraft Value Overdraft as defined in point 2(1)(c) of the Table in Part 2 of Annex II to Regulation (EU) No 1071/2013 (ECB/2013/33). Credit card debt Value Credit granted via delayed debit cards, i.e. cards providing convenience credit, or via credit cards, i.e. cards providing convenience credit and extended credit. Revolving credit other than overdrafts and credit card debt Value Credit that has the following features: (i) the debtor may use or withdraw funds up to a pre-approved credit limit without giving prior notice to the creditor; (ii) the amount of available credit can increase and decrease as funds are borrowed and repaid; (iii) the credit may be used repeatedly; (iv) it is not credit card debt or overdrafts. Credit lines other than revolving credit Value Credit that has the following features: (i) the debtor may use or withdraw funds up to a pre-approved credit limit without giving prior notice to the creditor; (ii) the credit may be used repeatedly; (iii) it is not revolving credit, credit card debt or overdrafts. Reverse repurchase agreements Value Reverse repurchase agreements as defined Part 2.14 of Annex V to Implementing Regulation (EU) No 680/2014. Trade receivables Value Trade receivables as defined in paragraph 5.41(c) of part 2 of Annex V to Implementing Regulation (EU) No 680/2014. Financial leases Value Financial leases as defined in paragraphs 5.134 to 5.135 of Annex A to Regulation (EU) No 549/2013. Other loans Value Other loans not included in any of the categories listed above. Loan has the same meaning as defined in paragraphs 5.112, 5.113 and 5.114 of Annex A to Regulation (EU) No 549/2013. Project finance loan Data attribute Identification of project finance. Project finance loan Value To be used if the instrument is a project finance loan in accordance with Annex V to Implementing Regulation (EU) No 680/2014. Non-project finance loan Value The instrument is not a project finance loan in accordance Annex V to with Implementing Regulation (EU) No 680/2014. Currency Data attribute Currency denomination of instruments, in accordance with the ISO's 4217 standard. ISO 4217 Standard Value ISO 4217 Standard code for the currency. Inception date Data attribute The date on which the contractual relationship originated, i.e. the date on which the contract agreement became binding for all parties. Date Value Defined as dd/mm/yyyy. Settlement date Data attribute The date on which the conditions specified in the contract are or can be executed for the first time, i.e. the date on which financial instruments are initially exchanged or created. Date Value Defined as dd/mm/yyyy. Legal final maturity date Data attribute The contractual maturity date of the instrument, taking into account any agreements amending initial contracts. Date Value Defined as dd/mm/yyyy. Recourse Data attribute Classification of instruments based on the creditor's rights to seize assets other than any protection pledged to secure the instrument. Recourse Value Instrument on which the creditor has the right to seize the debtor's assets other than any protection pledged to secure the instrument, or, in the case of trade receivables, the right to collect the debt from the entity that sold the receivables to the creditor. No recourse Value Instrument with no recourse as defined above. Interest rate type Data attribute Classification of credit exposures based on the base rate for establishing the interest rate for each payment period. Fixed Value Scheme defining the interest rates during the life of the exposure which only includes constant rates  numeric constant rate known with certainty at the inception of the exposure  and where the interest rates apply to the whole exposure. The scheme may contain more than one constant interest rate to be applied at different periods during the life of the exposure (e.g. loan with a constant interest rate during the initial fixed-rate period, which then changes to a different interest rate, which is still constant, and which was known at the inception of the exposure). Variable Value Scheme defining the interest rates during the life of the exposure which only includes interest rates based on the evolution of another variable (the reference variable) and where the interest rate applies to the whole exposure. Mixed Value Other interest rate type not included in any of the categories listed above. Interest rate reset frequency Data attribute Frequency at which the interest rate is reset after the initial fixed-rate period, if any. Not resettable Value Instrument which does not include a contractual agreement to change the interest rate. Overnight Value Instrument with a contractual agreement to change the interest rate on a daily basis. Monthly Value Instrument with a contractual agreement to change the interest rate on a monthly basis. Quarterly Value Instrument with a contractual agreement to change the interest rate on a quarterly basis. Semi-annually Value Instrument with a contractual agreement to change the interest rate on a semi-annual basis. Annually Value Instrument with a contractual agreement to change the interest rate on an annual basis. At creditor discretion Value Instrument with a contractual agreement by which the creditor has the right to establish the interest rate reset date. Other frequency Value Instrument with a contractual agreement to change the interest rate at a frequency other than any of the categories listed above. End date of interest-only period Data attribute The date on which the interest-only period ends. Interest-only is an instrument for which, for a contractually set period, only the interest on the principal balance is paid, with the principal balance remaining unchanged. Date Value Defined as dd/mm/yyyy. Reference rate Data attribute Reference rate used for the calculation of the actual interest rate. Reference rate code Value The reference rate code is a combination of the reference rate value and maturity value. The following reference rate values must be used: Euribor, USD LIBOR, GBP LIBOR, EUR LIBOR, JPY LIBOR, CHF LIBOR, MIBOR, other single reference rates, other multiple reference rates. The following maturity values must be used: Overnight, one week, two weeks, three weeks, one month, two months, three months, four months, five months, six months, seven months, eight months, nine months, 10 months, 11 months, 12 months. The reference rate code is formed in the following manner: the reference rate value is combined with the maturity value. Interest rate spread/margin Data attribute Margin or spread (expressed as a percentage) to add to the reference rate that is used for the calculation of the interest rate in basis points. Numeric Value Interest rate defined as a percentage. Interest rate cap Data attribute Maximum value for the interest rate charged. Numeric Value Interest rate defined as a percentage. Interest rate floor Data attribute Minimum value for the interest rate charged. Numeric Value Interest rate defined as a percentage. Purpose Data attribute Classification of instruments according to their purpose. Residential real estate purchase Value Financing of residential property. Residential property is defined in Article 4(1)(75) of Regulation (EU) No 575/2013. Commercial real estate purchase Value Financing of real estate property other than residential property. Margin lending Value Instruments in which an institution extends credit in connection with the purchase, sale, carrying or trading of securities. Margin lending instruments do not include other loans that are secured by collateral in the form of securities. Debt financing Value Financing of outstanding or maturing debt. This includes debt refinancing. Imports Value Financing of goods and services (purchases, barter and/or gifts) from non-residents to residents. Exports Value Financing of goods and services (sales, barter and/or gifts) from residents to non-residents. Construction investment Value Financing of construction of buildings, infrastructure and industrial facilities. Working capital facility Value Financing the cash flow management of an organisation. Other purposes Value Other purposes not included in any of the categories listed above. Amortisation type Data attribute Type of amortisation of the instrument including principal and interest. French Value Amortisation in which the total amount  principal plus interest  repaid in each instalment is the same. German Value Amortisation in which the first instalment is interest-only and the remaining instalments are constant, including capital amortisation and interest. Fixed amortisation schedule Value Amortisation in which the principal amount repaid in each instalment is the same. Bullet Value Amortisation in which the full principal amount is repaid in the last instalment. Other Value Other amortisation type not included in any of the categories listed above. Payment frequency Data attribute Frequency of payments due, either of principal or interest, i.e. number of months between payments. Monthly Value On a monthly basis. Quarterly Value On a quarterly basis. Semi annually Value On a semi-annual basis. Annual Value On an annual basis. Bullet Value Amortisation in which the full principal amount is repaid in the last instalment regardless of the interest payment frequency. Zero coupon Value Amortisation in which the full principal amount and interest is repaid in the last instalment. Other Value Other payment frequency not included in any of the categories listed above. Syndicated contract Identifier Data attribute Contract identifier applied by the lead arranger of the syndicated contract to uniquely identify each contract. Each syndicated contract will have one syndicated contract identifier. This value will not change over time and cannot be used by the lead arranger as the contract identifier for any other contract. All creditors participating in the syndicated contract must use the same syndicated contract identifier. Alphanumeric Value A code consisting of alphabetical and numerical symbols. Subordinated debt Data attribute Identification of subordinated debt. Subordinated debt instruments provide a subsidiary claim on the issuing institution that can only be exercised after all claims with a higher status (e.g. deposits/loans) have been satisfied. Subordinated debt Value The instrument is a subordinated debt in accordance with the Table in Annex II to Regulation (EU) No 1071/2013 (ECB/2013/33). Non-subordinated debt Value The instrument is not subordinated. Repayment rights Data attribute Classification of credit exposures according to the creditor's rights to claim the repayment of the exposure. On demand or short notice Value Instruments which are repayable on demand or at short notice at the request of the creditor. Other Value Instruments subject to repayment rights other than on demand or at short notice. Fiduciary instrument Data attribute Identification of instruments in which the observed agent acts in its own name but on behalf of and with the risk borne by a third party. Fiduciary instrument Value To be used if the instrument is placed in a fiduciary capacity. Non-fiduciary instrument Value To be used if the instrument is not placed in a fiduciary capacity. Commitment amount at inception Data attribute Observed agent's maximum exposure to credit risk on the inception date of the instrument, without taking into account any protection held or other credit enhancements. Total commitment amount on the inception date is established during the approval process and is intended to restrict an observed agent's amount of credit risk to a given counterparty for the relevant instrument. Numeric Value Amount in euro. Foreign currency amounts should be converted into euro at the respective ECB euro foreign exchange reference rates (i.e. the mid-rate) on the reporting reference date. Fair value changes due to changes in credit risk before purchase Data attribute The difference between the outstanding nominal amount and the purchase price of the instrument at the purchase date. This amount should be reported for instruments purchased for an amount lower than the outstanding amount due to credit risk deterioration. Numeric Value Amount in euro. Foreign currency amounts should be converted into euro at the respective ECB euro foreign exchange reference rates (i.e. the mid-rate) on the reporting reference date. Financial data Interest rate Data attribute Annualised agreed rate or narrowly defined interest rate in accordance with Regulation (EU) No 1072/2013 of the European Central Bank (ECB/2013/34) (6). Numeric Value Interest rate defined as a percentage. Next interest rate reset date Data attribute The date that the next interest rate reset, as defined in Part 3 of Annex I to Regulation (EU) No 1071/2013 (ECB/2013/33), takes place. If the instrument is not subject to a future interest rate reset, its legal final maturity date will be reported. Date Value Defined as dd/mm/yyyy. Transferred amount Data attribute Transferred amount of the economic ownership of the financial asset. Numeric Value Amount in euro. Foreign currency amounts should be converted into euro at the respective ECB euro foreign exchange reference rates (i.e. the mid-rate) on the reporting reference date. Default status of the instrument Data attribute Identification of the default status of the instrument. Categories describing the situations in which an instrument can be described as being at default in accordance with Article 178 of Regulation (EU) No 575/2013. Not in default Value Instrument not in default in accordance with Regulation (EU) No 575/2013. Default because unlikely to pay Value Instruments in default because the debtor is unlikely to pay in accordance with Regulation (EU) No 575/2013. Default because more than 90/180 days past due Value Instruments in default because the debt is more than 90/180 days past due in accordance with Regulation (EU) No 575/2013. Default because both unlikely to pay and more than 90/180 days past due Value Instrument in default both because it is considered that the debtor is unlikely to pay and because the debt is more than 90/180 days past due in accordance with Regulation (EU) No 575/2013. Arrears for the instrument Data attribute Aggregate amount of principal, interest and any fee payment outstanding at the reporting date, which is contractually due and has not been paid (past due). This amount is always to be reported. 0 is to be reported if the instrument was not past due on the reporting date. Numeric Value Amount in euro. Foreign currency amounts should be converted into euro at the respective ECB euro foreign exchange reference rates (i.e. the mid-rate) on the reporting reference date. Date of past due for the instrument Data attribute The date on which the instrument became past due in accordance with Part 2.48 of Annex V to Implementing Regulation (EU) No 680/2014. This is the latest such date prior to the reporting reference date and it is to be reported if the instrument is past due on the reporting reference date. Date Value Defined as dd/mm/yyyy. Date of the default status of the instrument Data attribute The date on which the default status, as reported in the data attribute default status of the instrument, is considered to have occurred. Date Value Defined as dd/mm/yyyy. Type of securitisation Data attribute Identification of the securitisation type, in accordance with Article 242(10) and (11) of Regulation (EU) No 575/2013. Traditional securitisation Value Instrument which is securitised in a traditional securitisation. Synthetic securitisation Value Instrument which is securitised in a synthetic securitisation. Not securitised Value Instrument which is not securitised either in a traditional or synthetic securitisation. Outstanding nominal amount Data attribute Principal amount outstanding at the end of the reporting reference date, including unpaid past due interest but excluding accrued interest. The outstanding nominal amount must be reported net of write-offs and write-downs as determined by the relevant accounting practices. Numeric Value Amount in euro. Foreign currency amounts should be converted into euro at the respective ECB euro foreign exchange reference rates (i.e. the mid-rate) on the reporting reference date. Off-balance-sheet amount Data attribute Total nominal amount of off-balance-sheet exposures. This includes any commitment to lend before considering conversion factors and credit risk mitigation techniques. It is the amount that best represents the institution's maximum exposure to credit risk without taking into account any protection held or other credit enhancements. Numeric Value Amount in euro. Foreign currency amounts should be converted into euro at the respective ECB euro foreign exchange reference rates (i.e. the mid-rate) on the reporting reference date. Accrued interest Data attribute The amount of accrued interest on loans at the reporting reference date as defined in Regulation (EU) No 1071/2013 (ECB/2013/33). In accordance with the general principle of accruals accounting, interest receivable on instruments should be subject to on-balance sheet recording as it accrues (i.e. on an accruals basis) rather than when it is actually received (i.e. on a cash basis). Numeric Value Amount in euro. Foreign currency amounts should be converted into euro at the respective ECB euro foreign exchange reference rates (i.e. the mid-rate) on the reporting reference date. Accounting data Accounting classification of instruments Data attribute Accounting portfolio where the instrument is recorded in accordance with the accounting standard  IFRS or national GAAP  under Regulation (EU) 2015/534 (ECB/2015/13) applied by the observed agent's legal entity. IFRS accounting portfolios Cash balances at central banks and other demand deposits Value Cash balances at central banks and other demand deposits in accordance with IFRS. Financial assets held for trading Value Financial assets held for trading in accordance with IFRS. Non-trading financial assets mandatorily at fair value through profit or loss Value Non-trading financial assets mandatorily at fair value through profit or loss in accordance with IFRS. Financial assets designated at fair value through profit or loss Value Financial assets measured at fair value through profit and loss and designated as such upon initial recognition or subsequently in accordance with IFRS, except those classified as financial assets held for trading. Financial assets at fair value through other comprehensive income Value Financial assets measured at fair value through other comprehensive income due to business model and cash-flows characteristics in accordance IFRS. Financial assets at amortised cost Value Financial assets measured at amortised cost in accordance with IFRS. National GAAP accounting portfolios Cash and cash balances at central banks Value Cash and cash balances at central banks in accordance with national GAAP. Financial assets held for trading Value Financial assets held for trading in accordance with national GAAP Non-trading financial assets mandatorily at fair value through profit or loss Value Non-trading financial assets mandatorily at fair value through profit or loss in accordance with national GAAP. Trading financial assets Value Trading financial assets in accordance with national GAAP. Financial assets designated at fair value through profit or loss Value Financial assets designated at fair value through profit or loss in accordance with national GAAP. Available-for-sale financial assets Value Available-for-sale financial assets in accordance with national GAAP. Non-trading non-derivative financial assets measured at fair value through profit or loss Value Non-trading non-derivative financial assets measured at fair value through profit or loss in accordance with national GAAP. Non-trading non-derivative financial assets measured at fair value to equity Value Non-trading non-derivative financial assets measured at fair value to equity in accordance with national GAAP. Loans and receivables Value Loans and receivables in accordance with national GAAP. Held-to-maturity investments Value Held-to-maturity investments in accordance with national GAAP. Non-trading debt instruments measured at a cost-based method Value Non-trading debt instruments measured at a cost-based method in accordance with national GAAP. Other non-trading non-derivative financial assets Value Other non-trading non-derivative financial assets in accordance with national GAAP. Balance sheet recognition Data attribute Balance sheet recognition of the financial asset. Entirely recognised Value Instrument entirely recognised, in accordance with Implementing Regulation (EU) No 680/2014. Recognised to the extent of the institution's continuing involvement Value Instrument recognised to the extent of the institution's continuing involvement, in accordance with Implementing Regulation (EU) No 680/2014. Entirely derecognised Value Instrument entirely derecognised, in accordance with Implementing Regulation (EU) No 680/2014. Sources of encumbrance Data attribute Type of transaction in which the exposure is encumbered in accordance with Implementing Regulation (EU) No 680/2014. An asset will be treated as encumbered if it has been pledged or if it is subject to any form of arrangement to secure, collateralise or credit enhance any instrument from which it cannot be freely withdrawn. Central bank funding Value Central bank funding (of all types, including repos), in accordance with the European Banking Authority's (EBA) implementing technical standards on asset encumbrance reporting as referred to in Article 99(5) and Article 100 of Regulation (EU) No 575/2013. Exchange traded derivatives Value Exchange traded derivatives in accordance with the EBA's implementing technical standards on asset encumbrance reporting as referred to in Article 99(5) and Article 100 of Regulation (EU) No 575/2013. Over-the-counter derivatives Value Over-the-counter derivatives in accordance with the EBA's implementing technical standards on asset encumbrance reporting as referred to in Article 99(5) and Article 100 of Regulation (EU) No 575/2013. Deposits  repurchase agreements other than to central banks Value Repurchase agreements other than to central banks in accordance with the EBA's implementing technical standards on asset encumbrance reporting as referred to in Article 99(5) and Article 100 of Regulation (EU) No 575/2013. Deposits other than repurchase agreements Value Deposits other than repurchase agreements in accordance with the EBA's implementing technical standards on asset encumbrance reporting as referred to in Article 99(5) and Article 100 of Regulation (EU) No 575/2013. Debt securities issued  covered bonds securities Value Covered bonds securities issued in accordance with the EBA's implementing technical standards on asset encumbrance reporting as referred to in Article 99(5) and Article 100 of Regulation (EU) No 575/2013. Debt securities issued  asset-backed securities Value Asset-backed securities (ABS) issued in accordance with the EBA's implementing technical standards on asset encumbrance reporting as referred to in Article 99(5) and Article 100 of Regulation (EU) No 575/2013. Debt securities issued  other than covered bonds and ABSs Value Debt securities issued other than covered bonds and ABSs in accordance with the EBA's implementing technical standards on asset encumbrance reporting as referred to in Article 99(5) and Article 100 of Regulation (EU) No 575/2013. Other sources of encumbrance Value Other sources of encumbrance in accordance with the EBA's implementing technical standards on asset encumbrance reporting as referred to in Article 99(5) and Article 100 of Regulation (EU) No 575/2013. No encumbrance Value Instrument which has not been pledged or it is not subject to any form of arrangement to secure, collateralise or credit enhance any instrument from which it cannot be freely withdrawn Accumulated write-offs Data attribute Cumulative amount of principal and past due interest of any debt instrument that the institution is no longer recognising because they are considered uncollectible, independently of the portfolio in which they were included. Write-offs could be caused both by reductions in the carrying amount of financial assets recognised directly in profit or loss and by reductions in the amounts of the allowance accounts for credit losses set off against the carrying amount of financial assets. Numeric Value Amount in euro. Foreign currency amounts should be converted into euro at the respective ECB euro foreign exchange reference rates (i.e. the mid-rate) on the reporting reference date. Accumulated impairment amount Data attribute The amount of loss allowances that are held against or are allocated to the instrument on the reporting reference date. This data attribute applies to instruments subject to impairment under the applied accounting standard. Under IFRS, the accumulated impairment relates to the following amounts: (i) loss allowance at an amount equal to 12-month expected credit losses; (ii) loss allowance at an amount equal to lifetime expected credit losses. Under GAAP, the accumulated impairment relates to the following amounts: (i) loss allowance at an amount equal to general allowances; (ii) loss allowance at an amount equal to specific allowances. Numeric Value Amount in euro. Foreign currency amounts should be converted into euro at the respective ECB euro foreign exchange reference rates (i.e. the mid-rate) on the reporting reference date. Type of impairment Data attribute Type of Impairment. Stage 1 (IFRS) Value To be used if the instrument is not impaired and a loss allowance at an amount equal to 12-month expected credit losses is raised against the instrument under IFRS. Only for instruments subject to impairment under IFRS 9. Stage 2 (IFRS) Value To be used if the instrument is not impaired and a loss allowance at an amount equal to lifetime expected credit losses is raised against the instrument under IFRS. Only for instruments subject to impairment under IFRS 9. Stage 3 (IFRS) Value To be used if the instrument is credit impaired in accordance with IFRS 9. General allowances (GAAP) Value To be used if the instrument is subject to impairment in accordance with an applied accounting standard other than IFRS 9 and no specific loss allowances are raised against the instrument (unimpaired). Specific allowances (GAAP) Value To be used if the instrument is subject to impairment in accordance with an applied accounting standard other than IFRS 9 and specific loss allowances are raised, irrespective of whether these allowances are individually or collectively assessed (impaired). Not subject to impairment Value To be used if the instrument is not subject to impairment in accordance with an applied accounting standard. Impairment assessment method Data attribute The method by which the impairment is assessed, if the instrument is subject to impairment in accordance with applied accounting standards. Collective and individual methods are distinguished. Individually assessed Value To be used if the instrument is subject to impairment in accordance with an applied accounting standard and is individually assessed for impairment. Collectively assessed Value To be used if the instrument is subject to impairment in accordance with an applied accounting standard and is collectively assessed for impairment by being grouped together with instruments with similar credit risk characteristics. Not subject to impairment Value To be used if the instrument is not subject to impairment in accordance with an applied accounting standard. Accumulated changes in fair value due to credit risk Data attribute Accumulated changes in fair value due to credit risk in accordance with Part 2.46 of Annex V to Implementing Regulation (EU) No 680/2014. Numeric Value Amount in euro. Foreign currency amounts should be converted into euro at the respective ECB euro foreign exchange reference rates (i.e. the mid-rate) on the reporting reference date. Performing status of the instrument Data attribute The instrument is to be classified on the reporting reference date under one of the following categories: Non-performing Value Instruments classified as non-performing in accordance with Implementing Regulation (EU) No 680/2014. Performing Value Instruments which are not non-performing in accordance with Implementing Regulation (EU) No 680/2014. Date of the performing status of the instrument Data attribute The date on which the performing status as reported in performing status of the instrument is considered to have been established or changed. Date Value Defined as dd/mm/yyyy. Provisions associated to off-balance-sheet exposures Data attribute The amount of provisions for off-balance-sheet amounts. Numeric Value Amount in euro. Foreign currency amounts should be converted into euro at the respective ECB euro foreign exchange reference rates (i.e. the mid-rate) on the reporting reference date. Status of forbearance and renegotiation Data attribute Identification of forborne and renegotiated instruments. Forborne: instruments with modified interest rate below market conditions Value Forbearance measures apply to instruments with modified terms and conditions, including a modification of interest rate below market conditions in accordance with Regulation (EU) No 1072/2013 (ECB/2013/34). Forborne: instruments with other modified terms and conditions Value Forbearance measures apply to instruments with modified terms and conditions, excluding a modification of interest rate below market conditions in accordance with Implementing Regulation (EU) No 680/2014. Forborne: totally or partially refinanced debt Value Forbearance measures apply to refinanced debt in accordance with Implementing Regulation (EU) No 680/2014. Renegotiated instrument without forbearance measures Value An instrument for which the financial conditions have been modified and to which no forbearance measures apply in accordance with Implementing Regulation (EU) No 680/2014. Not forborne or renegotiated Value Neither forbearance measures nor renegotiation apply in accordance with Implementing Regulation (EU) No 680/2014. Cumulative recoveries since default Data attribute The total amount recovered since the date of default. Numeric Value Amount in euro. Foreign currency amounts should be converted into euro at the respective ECB euro foreign exchange reference rates (i.e. the mid-rate) on the reporting reference date. Date of the forbearance and renegotiation status Data attribute The date on which a forbearance or renegotiation status as reported under status of forbearance and renegotiation is considered to have occurred. Date Value Defined as dd/mm/yyyy. Prudential portfolio Data attribute Classification of exposures in the trading book as defined in Article 4(1)(86) of Regulation (EU) No 575/2013. Trading book Value Instruments in the trading book as defined in Article 4(1)(86) of Regulation (EU) No 575/2013. Non-trading book Value Instruments not in the trading book as defined in Article 4(1)(86) of Regulation (EU) No 575/2013. Carrying amount Data attribute The carrying amount in accordance with Annex V to Implementing Regulation (EU) No 680/2014. Numeric Value Amount in euro. Foreign currency amounts should be converted into euro at the respective ECB euro foreign exchange reference rates (i.e. the mid-rate) on the reporting reference date. Counterparty  instrument data Counterparty role Data attribute Role of the counterparties in an instrument. Creditor Value Counterparty bearing the credit risk of an instrument, other than a protection provider. Debtor Value Counterparty generating the credit risk of an instrument, other than a protection provider. Servicer Value Counterparty responsible for the administrative and financial management of an instrument. Originator Value Counterparty in a securitisation transaction as defined in Article 1(3) of Regulation (EU) No 1075/2013 (ECB/2013/40). Joint liabilities data Joint liability amount Data attribute Outstanding nominal amount for which each debtor is liable in relation to a single instrument where there are two or more debtors. Numeric Value Amount in euro. Foreign currency amounts should be converted into euro at the respective ECB euro foreign exchange reference rates (i.e. the mid-rate) on the reporting reference date. Protection received data Maturity date of the protection Data attribute The contractual maturity date of the protection, which is the earliest date at which the protection may terminate or be terminated, taking into account any agreements amending initial contracts. Date Value Defined as dd/mm/yyyy. Type of protection Data attribute Type of protection received, irrespective of its eligibility for credit risk mitigation. Gold Value Gold in accordance with Regulation (EU) No 575/2013. Currency and deposits Value Currency and deposits as defined in paragraph 5.74 of Annex A to Regulation (EU) No 549/2013. Securities Value Securities as defined in paragraph 5.89 of Annex A to Regulation (EU) No 549/2013. Loans Value Loans as defined in paragraph 5.112 of Annex A to Regulation (EU) No 549/2013. Equity and investment fund shares or units Value Equity and investment fund shares or units as defined in paragraph 5.139 of Annex A to Regulation (EU) No 549/2013 Credit derivatives Value Credit derivatives that are:  credit derivatives meeting the definition of financial guarantees  as defined in paragraph 58(b) of Part 2 of Annex V to Implementing Regulation (EU) No 680/2014,  credit derivatives other than financial guarantees  as defined in paragraph 67(d) of Part 2 of Annex V to Implementing Regulation (EU) No 680/2014. Credit derivatives include the eligible credit derivatives indicated in Article 204 of Regulation (EU) No 575/2013. Financial guarantees other than credit derivatives Value Financial guarantees other than credit derivatives, in accordance with Implementing Regulation (EU) No 680/2014. Trade receivables Value Trade receivables as defined in paragraph 5.41(c) of part 2 of Annex V to Implementing Regulation (EU) No 680/2014. Life insurance policies pledged Value Life insurance policies pledged to the lending institutions in accordance with Regulation (EU) No 575/2013. Residential real estate collateral Value Residential property as defined in Article 4(1)(75) of Regulation (EU) No 575/2013. Offices and commercial premises Value Offices and commercial premises in accordance with Regulation (EU) No 575/2013. Commercial real estate collateral Value Real estate property other than residential property, offices and commercial premises. Other physical collaterals Value Other physical collateral in accordance with Regulation (EU) No 575/2013 and not included in the previous values. Other protection Value Other protection not included in any of the categories listed above. Protection value Data attribute The amount of the protection value as established for the relevant Type of protection value following the valuation approach. Numeric Value Amount in euro. Foreign currency amounts should be converted into euro at the respective ECB euro foreign exchange reference rates (i.e. the mid-rate) on the reporting reference date. Type of protection value Data attribute Identification of the type of value provided in the data attribute Protection value. Notional amount Value The nominal or face amount contractually agreed that is used to calculate payments in the event that the protection is executed. Fair value Value The price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. To be used if the protection is not immovable property. Market value Value The current market value of immovable property as defined in Article 4(1)(76) of Regulation (EU) No 575/2013. To be used if the protection is immovable property when the market value is reported in the data attribute Protection value. Long-term sustainable value Value The mortgage lending value of immovable property as defined in Article 4(1)(74) of Regulation (EU) No 575/2013. To be used if the protection is immovable property when the mortgage lending value is reported in the data attribute Protection value. Other protection value Value Other protection value not included in any of the categories listed above. Real estate collateral location Data attribute Region or country where the collateral is located. ISO 3166-1 alpha-2 codes Value ISO 3166-1 alpha-2 codes of the country in which the collateral is located for collateral not located in a reporting Member State. NUTS 3 region Value NUTS 3 regions in which the collateral is located for collateral located in a reporting Member State. Date of protection value Data attribute The date on which the latest appraisal or valuation of the protection was carried out prior to the reporting reference date. Date Value Defined as dd/mm/yyyy. Protection valuation approach Data attribute Type of protection valuation; method used to determine the protection value. Mark-to-market Value Valuation method whereby the protection value is based on unadjusted quoted prices for identical assets and liabilities in an active market. Counterparty estimation Value Valuation method whereby the valuation is carried out by the provider of the protection. Creditor valuation Value Valuation method whereby the valuation is carried out by the creditor: valuation undertaken by an external or staff appraiser who possesses the necessary qualifications, ability and experience to execute a valuation and who is not independent from the credit decision process. Third-party valuation Value Valuation method in which the valuation is provided by an appraiser who is independent from the credit decision process. Other type of valuation Value Other type of valuation not included in any other valuation categories. Original protection value Data attribute The protection's fair value at the date when it was originally received as a credit protection. Numeric Value Amount in euro. Foreign currency amounts should be converted into euro at the respective ECB euro foreign exchange reference rates (i.e. the mid-rate) on the reporting reference date. Date of original protection value Data attribute The date of the protection's original value, i.e. the date on which the latest appraisal or valuation of the protection was carried out prior to its initial receipt as a credit protection. Date Value Defined as dd/mm/yyyy. Instrument  protection received data Protection allocated value Data attribute The maximum amount of the protection value that can be considered as credit protection for the instrument. The amount of the existing third parties or observed agent priority claims against the protection must be excluded in the protection allocated value. For protection that is eligible under Regulation (EU) No 575/2013, this value should be reported in accordance with Part 2 of Annex V to Implementing Regulation (EU) No 680/2014. Numeric Value Amount in euro. Foreign currency amounts should be converted into euro at the respective ECB euro foreign exchange reference rates (i.e. the mid-rate) on the reporting reference date. Third party priority claims against the protection Data attribute The maximum amount of any existing higher ranked liens with respect to third parties other than the observed agent against the protection. Numeric Value Amount in euro. Foreign currency amounts should be converted into euro at the respective ECB euro foreign exchange reference rates (i.e. the mid-rate) on the reference date. (1) Regulation (EU) No 1075/2013 of the European Central Bank of 18 October 2013 concerning statistics on the assets and liabilities of financial vehicle corporations engaged in securitisation transactions (ECB/2013/40) (OJ L 297, 7.11.2013, p. 107). (2) Regulation (EC) No 1893/2006 of the European Parliament and of the Council of 20 December 2006 establishing the statistical classification of economic activities NACE Revision 2 and amending Council Regulation (EEC) No 3037/90 as well as certain EC Regulations on specific statistical domains (OJ L 393, 30.12.2006, p. 1). (3) Commission Recommendation of 6 May 2003 concerning the definition of micro, small and medium-sized enterprises (2003/361/EC) (OJ L 124, 20.5.2003, p. 36). (4) Regulation (EC) No 1606/2002 of the European Parliament and of the Council of 19 July 2002 on the application of international accounting standard (OJ L 243, 11.9.2002, p. 1). (5) Council Directive 86/635/EEC of 8 December 1986 on the annual accounts and consolidated accounts of banks and other financial institutions (OJ L 372, 31.12.1986, p. 1). (6) Regulation (EU) No 1072/2013 of the European Central Bank of 24 September 2013 concerning statistics on interest rates applied by monetary financial institutions (ECB/2013/34) (OJ L 297, 7.11.2013, p. 51). ANNEX V Minimum standards to be applied by the actual reporting population Reporting agents must fulfil the following minimum standards to meet the European Central Bank's (ECB) statistical reporting requirements. 1. Common standards for transmission: (a) reporting must be timely and within the deadlines set by the relevant national central bank (NCB); (b) statistical reports must take their form and format from the technical reporting requirements set by the relevant NCB; (c) the reporting agent must provide the details of one or more contact persons to each relevant NCB; (d) the technical specifications for data transmission to the relevant NCB must be followed. 2. Minimum standards for accuracy: (a) statistical information must be correct: all linear constraints must be fulfilled, e.g. subtotals must add up to totals, and data must be consistent across all frequencies; (b) reporting agents must be able to provide information on the developments implied by the transmitted data; (c) statistical information must be complete and must not contain continuous or structural gaps; reporting gaps should be transitory and must be reported to the NCB (and by the NCB to the ECB), explained to the relevant NCB and, where applicable, bridged as soon as possible; (d) reporting agents must follow the dimensions, rounding policy and decimals set by the relevant NCB for technical transmission of the data. 3. Minimum standards for compliance with concepts: (a) statistical information must comply with the definitions and classifications contained in this Regulation; (b) in the event of deviations from these definitions and classifications, reporting agents must immediately eliminate differences between the measure used and the measure contained in this Regulation; (c) reporting agents must be able to explain breaks in the transmitted data as compared with the previous periods' figures. 4. Minimum standards for revisions: The revisions policy and procedures set by the ECB and the relevant NCB must be followed. Revisions deviating from regular revisions must be accompanied by explanatory notes.